Citation Nr: 1730820	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied an increased disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

During the pendency of the appeal, the Veteran was awarded a 50 percent disability rating effective December 17, 2010, the date of his increased rating claim.

This appeal has previously been before the Board, most recently in May 2015, when it was remanded to obtain a VA examination for PTSD and any other currently-diagnosed psychiatric disorders.  The Veteran was afforded a VA examination for PTSD in December 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

On February 8, 2016, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.  

Here, in written correspondence dated in January 25, 2016, the Veteran stated that he was "satisfied with [his] 50% for my PTSD and want[ed] to with draw [sic] [his] pending claim on appeal."  The Board notes that the supplemental statement of the case dated January 14, 2016 included the issue of entitlement to an increased rating greater than 10 percent for service-connected PTSD.  This was the only issues on appeal before the Board at the time of the Veteran's January 2016 statement.  Accordingly, the Veteran's appeal for an increased rating for PTSD has been withdrawn.  

The Board acknowledges receipt of an appellant's brief in June 2017 from the Veteran's representative.  This brief, dated May 24, 2017, acknowledges the Veteran's 50 percent disability rating effective December 17, 2010 and asserts entitlement to an increased rating for PTSD.  However, the Veteran had already withdrawn his appeal, and a withdrawal is effective when received. 38 C.F.R. § 20.204(b)(3).  Significantly, the Veteran's January 2016 correspondence indicating his intent to withdraw his appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on his part.  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

As such, there remains no allegation of error of fact or law for appellate consideration with respect to the claims herein on appeal.  Thus, the Board does not have jurisdiction to review the claim, and it is dismissed.  


ORDER

The claim for a disability rating in excess of 50 percent for post-traumatic stress disorder is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


